t c memo united_states tax_court john j flynn and james h thomas petitioners v commissioner of internal revenue respondent docket no 18090-99r filed date michael samuel gordon for petitioners sandra m jefferson for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction the issue for decision is whether petitioners are - - interested parties entitled to file a petition for declaratory_judgment pursuant to sec_7476 background the international headquarters pension and beneficiaries plan of the international union of operating engineers the engineers plan established by the international union of operating engineers the union in is a single employer defined_benefit_plan on or about date the union filed an application_for determination for employee_benefit_plan form with the internal_revenue_service irs seeking a determination that the engineers plan remained tax-qualified following the adoption of certain plan amendments prior to filing its application the union issued a notice to interested parties stating that it intended to seek an administrative determination respecting the continuing tax gualification of the engineers plan the notice was distributed to both current and former union employees including former employees john j flynn and james h thomas hereinafter petitioners petitioners left the employ of the union prior to date on date petitioners submitted a comment letter to the irs expressing concern that the amendments to the unless otherwise indicated section references are to sections of the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure engineers plan might violate the so-called backloading requirements of sec_411 with respect to plan participants who retired before date on date the irs issued a favorable determination_letter to the union petitioners did not receive a copy of the determination_letter on date petitioners filed a petition for declaratory_judgment with the court asking for a declaration under sec_7476 that the engineers plan as amended does not satisfy the requirements of sec_401 in response respondent filed a motion to dismiss for lack of jurisdiction asserting that petitioners lack standing to bring this action petitioners filed a notice of opposition to respondent's motion to dismiss asserting that they should be deemed to qualify as interested parties with standing to bring this action on the alternative grounds sec_1_7476-1 income_tax regs which generally restricts interested parties to present employees was waived as a result of the union’s having served petitioners with its notice to interested parties and sec_1_7476-1 income_tax regs is invalid although petitioners filed their petition believing that the commissioner had failed to issue a determination_letter within days after the filing of the union's application see sec_7476 petitioners had in fact timely filed their petition within days after the mailing of the determination_letter see sec_7476 discussion sec_7476 gives the tax_court jurisdiction to make a declaratory_judgment with regard to the tax-qualified status of a retirement_plan sec_7476 provides that only certain sec_7476 provides in pertinent part as follows sec_7476 declaratory judgments relating to qualification of certain retirement plans a creation of remedy --in a case of actual controversy involving-- a determination by the secretary with respect to the initial qualification or continuing qualification of a retirement_plan under subchapter_d of chapter or a failure by the secretary to make a determination with respect to-- a such initial gqualification or b such continuing qualification if the controversy arises from a plan amendment or plan termination upon the filing of an appropriate pleading the tax_court may make a declaration with respect to such initial qualification or continuing gualification any such declaration shall have the force and effect of a decision of the tax_court and shall be reviewable as such for purposes of this section a determination with respect to a continuing qualification includes any revocation of or other change in a qualification bo limitations --- petitioner --a pleading may be filed under this section only by a petitioner who is the employer the plan_administrator an employee who has qualified under regulations prescribed by the continued - - persons including an employee who has qualified under regulations prescribed by the secretary are permitted to file a pleading to initiate a proceeding for such a declaratory_judgment the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see 85_tc_527 the court's jurisdiction may be challenged by either party or by the court sua sponte at any stage of the proceedings see 96_tc_10 and cases cited therein petitioners bear the burden of proving that the jurisdictional requirements of sec_7476 have been met see rule c a 98_tc_88 sec_1_7476-1 income_tax regs provides the general_rule that only present employees qualify as interested parties for purposes of bringing a declaratory_judgment action this general_rule applies in the case of certain plan amendments see jones v commissioner tcmemo_1980_512 affd without published opinion 676_f2d_710 9th cir sec_1 continued secretary as an interested_party for purposes of pursuing administrative remedies within the internal_revenue_service or the pension_benefit_guaranty_corporation -- - b income_tax regs the only instance in which a former employee qualifies as an interested_party is in the case of a plan termination see sec_1_7476-1 income_tax regs petitioners concede that as former employees of the union they do not qualify as interested parties under the controlling regulation petitioners nevertheless contend that because the union treated them as interested parties during the administrative proceedings as evidenced by their receipt of the notice to interested parties the technical requirements of the regulations defining interested parties should be deemed waived we disagree in short petitioners ignore the principle that our jurisdiction cannot be enlarged by agreement of the parties waiver or failure to object see 111_tc_273 see also smith v commissioner supra pincite 90_tc_845 affd without published opinion 872_f2d_1021 2d cir accordingly we hold that the union's error in serving petitioners with a copy of the notice to interested parties does not provide a basis for concluding that petitioners are interested parties in this action see romann v commissioner supra pincite the commissioner's erroneous treatment of a former employee as an interested_party during the administrative process does not provide a basis for treating the former employee as an interested_party for purposes of determining the taxpayer's - jj - standing under sec_7476 jablonski v commissioner tcmemo_1998_396 jones v commissioner supra we likewise reject petitioners’ contention that sec_1_7476-1 income_tax regs is invalid the regulation is the product of a specific congressional grant of authority to the secretary_of_the_treasury set forth in sec_7476 as a legislative_regulation the provision is entitled to greater deference than an interpretive regulation promulgated under the general rule-making power vested in the secretary by sec_7805 see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir to be valid sec_1_7476-1 income_tax regs need not be the best construction of sec_7476 only a reasonable one see 523_us_382 legislative regulations are to be given controlling weight unless they are arbitrary capricious or manifestly contrary to the statute see romann v commissioner supra pincite the plain language of sec_7476 reveals that congress did not contemplate that every employee would be considered an interested_party moreover the statute expressly directs the secretary to prescribe regulations defining which employees are to be interested parties see romann v commissioner supra pincite in accordance with the court's analysis of the issue in romann v commissioner supra we conclude that the controlling regulation is valid in romann v commissioner supra pincite we stated the congress entrusted the treasury_department with the specific task of writing interested_party regulations the treasury_department has done so as our analysis supra shows in most instances only present employees of one sort or another can qualify as interested parties under the regulations in the case of plan terminations the focus shifts to certain former employees and beneficiaries of deceased former employees perhaps the objectives sought to be furthered by erisa would have been better served if the treasury_department had issued regulations more in line with petitioner's suggestion however erisa does not require the treasury_department to do so whether we focus merely on the enacted words or take into account the legislative_history in order to understand the enacted words under these circumstances we shall not rewrite the authorized regulations to meet petitioner's concerns see 94_tc_610 see jablonski v commissioner supra consistent with the preceding discussion we hold that petitioners are not interested parties within the meaning of sec_1_7476-1 income_tax regs therefore we shall grant respondent's motion to dismiss for lack of jurisdiction to reflect the foregoing an order granting respondent's motion to dismiss for lack of jurisdiction will be entered the court's opinion in 111_tc_273 includes an appendix comprising a detailed summary of the legislative_history underlying sec_7476
